DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on August 25, 2021, has been considered and entered. 
Accordingly, claims 1, 3-7, 9, and 12-14 are pending in this application. Claim 1, 3-7, 9, and 12-14 are currently amended; claims 2, 8, 10-11, and 15 are canceled.
Claim Objections
Claim 14 is objected to because of the following informalities:  In claim 14 line 7, there is a missing space between the words the and first, and “thefirst” should read “the first” instead.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “the information” in line 30. There is insufficient antecedent basis for these limitations in the claim. Perhaps applicant may want to recite “an information” in line 30 instead. Further, claim 4 recites “information” in line 33. It is unclear whether this is the same information or a 
Claim 5 recites “the post-processing circuit group” in line 8. There is insufficient antecedent basis for these limitations in the claim. Perhaps applicant may want to recite “a post-processing circuit group” in line 8 instead.
Claim 6 recites “the core circuit performs trigonometric or hyperbolic transformation on the x, y, and z” in lines 9-10. This limitation is unclear because parent claim 4 recites implementing, by a core circuit, four types of transformation by addition, subtraction, and shift operations on three numbers including an abscissa x, an ordinate coordinate y, and an angle z, therefore, it is unclear whether the recited x, y, z are the same as the abscissa x, ordinate coordinate y, an angle z recited in parent claim 4 or are different x, y, z. If they are the same, examiner suggests using the same claim terminologies for consistency and clarity.
Claim 7 recites “the core circuit performs trigonometric or hyperbolic transformation on x, y, and z” in lines 12-13. This limitation is unclear because parent claim 4 recites implementing, by a core circuit, four types of transformation by addition, subtraction, and shift operations on three numbers including an abscissa x, an ordinate coordinate y, and an angle z, therefore, it is unclear whether the recited x, y, z are the same as the abscissa x, ordinate coordinate y, an angle z recited in parent claim 4 or are different x, y, z. Further, claim 7 recites “k” in line 16. It is unclear whether the recited k is the same as the other information k recited in line 8 or is a different k. If they are the same, examiner suggests using the same claim terminologies for consistency and clarity. 
Claim 9 recites “the processed floating point number” in line 24. There is insufficient antecedent basis for these limitations in the claim. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-7, 9, and 12-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Under the Alice Framework Step 1, claims 1, 3 and 12-14 recite an apparatus and, therefore, is a machine; claims 4-7 and 9 recite a series of steps and, therefore, is a process.
Under the Alice Framework Step 2A prong 1, claim 1 recites “transform an externally input independent variable a into a first coordinate, a second coordinate, an angle z, and other information k”, “perform a trigonometric or hyperbolic transformation on a first coordinate x, a second coordinate y, and the angle z, obtain a transformed first coordinate x’, a transformed second coordinate y’, and a transformed angle z’”, “transform the transformed first coordinate x’, the transformed second coordinate y’, and the transformed angle z’ output […] according to the other information k and a function f input […] to obtain an output result c”, and “wherein the fourth operation includes if, under the specification adopted for input or output, the true value of the independent variable a exceeds the maximum range of the values represented by floating-point numbers, […] directly outputs the independent variable a and the function f”.
The above limitations amount to processing mathematical relationships/formula to calculate an output result based on given inputs and falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim is directed to recite an abstract idea.
Under the Alice Framework step 2A prong 2, the claim recites ten additional elements – a pre-processing circuit group, a core circuit, and a post-processing circuit group configured to perform transformation on the inputs to obtain a result, a selector, a processor, a first post-processing circuit, a 
Under the Alice Framework step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a pre-processing circuit group, a core circuit, a post-processing circuit group, a selector, a processor, a first post-processing circuit, a second post-processing circuit, a third post-processing circuit were recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of performing a mathematical operation/transformation on the given inputs to obtain an output) such that they amount to no more than mere instructions using a generic computer component. The additional elements of “receiving an input” and “selecting an operation” are merely adding insignificant extra-solution activity, i.e. mere data gathering to determine the processing flow of the calculation based on the given inputs. The selector is merely gathering the inputs for the mathematical calculation and the selection is driven 
Under the Alice Framework Step 2A prong 1, claims 3 and 12-14 recite further configuration and processing for performing the trigonometric or hyperbolic transformations based on the inputs to obtain a result and falls within the “Mathematical Concepts” grouping of abstract ideas. In particular, claims 3 and 12-14 do not include additional elements that are sufficient to amount to significantly more than the judicial exception and requires further analysis under step 2A prong 2 and step 2B. Accordingly, the claims are directed to recite an abstract idea.

Under the Alice Framework Step 2A prong 1, claim 4 recites “performing, […], multiplication or shift transformation on the input independent variable a and the input function f based on a determination that the Type III operation is selected”, “implementing, […], four types of transformation by addition, subtraction, and shift operations on three numbers including an abscissa x, a coordinate y, and an angle z based on a determination that the Type II operation is selected, wherein the four types of transformation include             
                T
                r
                i
                g
                o
                n
                o
                m
                e
                t
                r
                i
                c
                 
                d
                e
                f
                a
                u
                l
                t
                :
                
                    
                        x
                        ,
                        y
                        ,
                        z
                    
                
                →
                
                    
                        A
                        
                            
                                x
                                c
                                o
                                s
                                z
                                -
                                y
                                s
                                i
                                n
                                z
                            
                        
                        ,
                        A
                        
                            
                                y
                                c
                                o
                                s
                                z
                                +
                                x
                                s
                                i
                                n
                                z
                            
                        
                        ,
                        0
                    
                
                 
                T
                r
                i
                g
                o
                n
                o
                m
                e
                t
                r
                i
                c
                 
                v
                e
                c
                t
                o
                r
                :
                
                    
                        x
                        ,
                        y
                        ,
                        0
                    
                
                →
                
                    
                        A
                        
                            
                                
                                    
                                        
                                            x
                                        
                                        
                                            2
                                        
                                    
                                    +
                                    
                                        
                                            y
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                        ,
                        0
                        ,
                        a
                        r
                        c
                        t
                        a
                        n
                        
                            
                                y
                            
                            
                                x
                            
                        
                    
                
            
                     
                H
                y
                p
                e
                r
                b
                o
                l
                i
                c
                 
                d
                e
                f
                a
                u
                l
                t
                :
                
                    
                        x
                        ,
                        y
                        ,
                        z
                    
                
                →
                
                    
                        B
                        
                            
                                x
                                c
                                o
                                s
                                h
                                z
                                -
                                y
                                s
                                i
                                n
                                h
                                z
                            
                        
                        ,
                        B
                        
                            
                                y
                                c
                                o
                                s
                                h
                                z
                                +
                                x
                                s
                                i
                                n
                                h
                                z
                            
                        
                        ,
                        0
                    
                
                 
                H
                y
                p
                e
                r
                b
                o
                l
                i
                c
                 
                v
                e
                c
                t
                o
                r
                :
                
                    
                        x
                        ,
                        y
                        ,
                        z
                    
                
                →
                
                    
                        B
                        
                            
                                
                                    
                                        
                                            x
                                        
                                        
                                            2
                                        
                                    
                                    -
                                    
                                        
                                            y
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                        ,
                        0
                        ,
                        a
                        r
                        c
                        t
                        a
                        n
                        h
                        
                            
                                y
                            
                            
                                x
                            
                        
                    
                
            
         wherein A and B are constants related to the selected number of iterations, and the shift operation is to be multiplied by a power of 2”, “calculating, […], a linear or quadratic approximation according to the input function f and outputs the linear or quadratic approximation based on a determination that the Type I operation is selected”, performing, […], addition, subtraction, multiplying by a constant, division, and shift operations on an output of the core circuit based on the determination that the Type III operation is selected according to the input function f and the information provided […]”, “obtaining, […], an output result c, wherein information provided […] is valid only in the Type III operation”, and “wherein said Type IV operation being set out as follows: if, under the specification adopted for input or output, the true value of the independent variable a exceeds the maximum range of the values represented by floating-point numbers, […] directly outputs the independent variable a and the function f”.
The above limitations amount to processing mathematical relationships/formula to calculate an output result based on given inputs and falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim is directed to recite an abstract idea.
Under the Alice Framework step 2A prong 2, the claim recites eight additional elements – a processor, a core circuit, a first post-processing circuit, a second post-processing circuit, a selector, a pre-processing circuit group, receiving an input independent variable a and an input function f, and selecting one of four operations including Type I, Type II, Type Ill, and Type IV. However, the additional elements of a processor, a core circuit, a first post-processing circuit, a second post-processing circuit, a pre-processing circuit group, and a selector were recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of performing a mathematical operation/transformation on the given inputs to obtain an output) such that they amount to no more 
Under the Alice Framework step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a processor, a core circuit, a first post-processing circuit, a second post-processing circuit, a pre-processing circuit group, and a selector were recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of performing a mathematical operation/transformation on the given inputs to obtain an output) such that they amount to no more than mere instructions using a generic computer component. The additional elements of “receiving an input” and “selecting an operation” are merely adding insignificant extra-solution activity, i.e. mere data gathering to determine the processing flow of the calculation based on the given inputs. The selector is merely gathering the inputs for the mathematical calculation and the selection is driven or based on the inputs. Further, the insignificant extra-solution activities of receiving an input and selecting an operation are well-understood, routine and conventional activity for performing operations using a computer. See Patterson et al., Computer Organization and Design: The Hardware/Software Interface, Fifth Edition (2014) Chapter 1 and Fig. 1.5 which discloses components and organization of a computer in which the processor receives inputs and send control signals that determines/selects operations of the data path based on the inputs. Additionally, as shown in Figs. 5A-5C, the selection is based on math and flows naturally from the math. Further, the innovative concept is within the mathematical concept by performing trigonometric or hyperbolic transformation to calculate transcendental functions (see specification page 5 second full 

Under the Alice Framework Step 2A prong 1, claims 5-7 and 9 recite further configuration and processing to perform the trigonometric or hyperbolic transformations based on the inputs to obtain a result and falls within the “Mathematical Concepts” grouping of abstract ideas. In particular, claims 5-9 do not include additional elements that are sufficient to amount to significantly more than the judicial exception and requires further analysis under step 2A prong 2 and step 2B. Accordingly, the claims are directed to recite an abstract idea.
Allowable Subject Matter
Claims 1, 3-7, 9 and 12-14 would be allowable if rewritten to overcome the 35 U.S.C. 101 rejection set forth in this Office action. Further, the rejections under 35 U.S.C. 112(b) of claims 4-7 and 9 set forth in this Office action must be overcome in order for the claims to be allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
	Claim 1 is directed to an apparatus for performing transcendental functions comprising, among other things, “wherein the fourth operation includes if, under the specification adopted for input or output, the true value of the independent variable a exceeds the maximum range of the values represented by floating-point numbers, then the selector directly outputs the independent variable a and the function f”. Claim 4 is directed to a method for performing transcendental functions comprising, among other things, “wherein said Type IV operation being set out as follows: if, under the specification adopted for input or output, the true value of the independent variable a exceeds the maximum range of the values represented by floating-point numbers, then the selector directly outputs the independent variable a and the function f”.
                        
                             
                            T
                            r
                            i
                            g
                            o
                            n
                            o
                            m
                            e
                            t
                            r
                            i
                            c
                             
                            d
                            e
                            f
                            a
                            u
                            l
                            t
                            :
                            
                                
                                    x
                                    ,
                                    y
                                    ,
                                    z
                                
                            
                            →
                            
                                
                                    A
                                    
                                        
                                            x
                                            c
                                            o
                                            s
                                            z
                                            -
                                            y
                                            s
                                            i
                                            n
                                            z
                                        
                                    
                                    ,
                                    A
                                    
                                        
                                            y
                                            c
                                            o
                                            s
                                            z
                                            +
                                            x
                                            s
                                            i
                                            n
                                            z
                                        
                                    
                                    ,
                                    0
                                
                            
                             
                            T
                            r
                            i
                            g
                            o
                            n
                            o
                            m
                            e
                            t
                            r
                            i
                            c
                             
                            v
                            e
                            c
                            t
                            o
                            r
                            :
                            
                                
                                    x
                                    ,
                                    y
                                    ,
                                    0
                                
                            
                            →
                            
                                
                                    A
                                    
                                        
                                            
                                                
                                                    
                                                        x
                                                    
                                                    
                                                        2
                                                    
                                                
                                                +
                                                
                                                    
                                                        y
                                                    
                                                    
                                                        2
                                                    
                                                
                                            
                                        
                                    
                                    ,
                                    0
                                    ,
                                    a
                                    r
                                    c
                                    t
                                    a
                                    n
                                    
                                        
                                            y
                                        
                                        
                                            x
                                        
                                    
                                
                            
                        
                                             
                            H
                            y
                            p
                            e
                            r
                            b
                            o
                            l
                            i
                            c
                             
                            d
                            e
                            f
                            a
                            u
                            l
                            t
                            :
                            
                                
                                    x
                                    ,
                                    y
                                    ,
                                    z
                                
                            
                            →
                            
                                
                                    B
                                    
                                        
                                            x
                                            c
                                            o
                                            s
                                            h
                                            z
                                            -
                                            y
                                            s
                                            i
                                            n
                                            h
                                            z
                                        
                                    
                                    ,
                                    B
                                    
                                        
                                            y
                                            c
                                            o
                                            s
                                            h
                                            z
                                            +
                                            x
                                            s
                                            i
                                            n
                                            h
                                            z
                                        
                                    
                                    ,
                                    0
                                
                            
                             
                            H
                            y
                            p
                            e
                            r
                            b
                            o
                            l
                            i
                            c
                             
                            v
                            e
                            c
                            t
                            o
                            r
                            :
                            
                                
                                    x
                                    ,
                                    y
                                    ,
                                    z
                                
                            
                            →
                            
                                
                                    B
                                    
                                        
                                            
                                                
                                                    
                                                        x
                                                    
                                                    
                                                        2
                                                    
                                                
                                                -
                                                
                                                    
                                                        y
                                                    
                                                    
                                                        2
                                                    
                                                
                                            
                                        
                                    
                                    ,
                                    0
                                    ,
                                    a
                                    r
                                    c
                                    t
                                    a
                                    n
                                    h
                                    
                                        
                                            y
                                        
                                        
                                            x
                                        
                                    
                                
                            
                            ,
                             
                        
                    performing by the normalization module addition, subtraction, multiplying by a constant, division, and shift operations on the output of the CORDIC computation module (Fig. 7) and obtaining by the normalization module the output result c (Fig. 7). However, Peng does not explicitly teach or suggests the individual processing paths for each of the four operation types of operation. For example, Peng does teach wherein the fourth/type IV operation includes if, under the specification adopted for input or output, the true value of the independent variable a exceeds the maximum range of the values represented by floating-point numbers, then the selector directly outputs the independent variable a and the function f.
	Zhou teaches a method and an apparatus for performing multiple transcendental functions including all known CORDIC functions (Abstract). The apparatus of Zhou comprises a three-stage pipeline architecture including a pre-processing block/stage, a CORDIC computation block and a post-processing stage. Further, Zhou teaches the CORDIC computation block receiving inputs Z0, Y0, and Z0 which corresponds to the first coordinate x, the second coordinate y, and the angle z of the present application, and calculates and output X55, Y55, and Z55 to the post-processing block which corresponds to the transformed first coordinate x', a transformed second coordinate y', and a wherein the fourth/type IV operation includes if, under the specification adopted for input or output, the true value of the independent variable a exceeds the maximum range of the values represented by floating-point numbers, then the selector directly outputs the independent variable a and the function f.
	Claims 3, 5-7, 9 and 12-14 would be allowable for at least the same reason as claims 1 and 4 by reason of dependence.
Response to Arguments
In view of amendments made the 35 U.S.C. 112(b) rejection of claims 2, 3 and 12-14 have been withdrawn. However, applicant amendment to claims 4-7 and 9 was not sufficient to overcome the 112(b) rejection of claims 4-7 and 9 as discussed above.
Applicant's arguments filed 08/25/2021, see remarks pages 2-5, with respect to the 35 U.S.C 101 rejection of claims 1, 3-7, 9 and 12-14 have been fully considered but they are not persuasive.
In response to applicant’s argument with respect to the 101 rejection, applicant argues that in step 2A prong 1, claim 1 as currently amended recites different circuits group configured, at different stages, to perform the recited operations. Particularly, based on different input variables, the recited selector of a pre-processing circuit group may be configured to perform different operations and, in at least one of the operations, the selector directly outputs the independent variable a and the function f. As such, claim 1 merely involves a mathematical concept but does not recite the mathematical concept. Further, applicant argues that in step 2A prong 2, claim 1 recites hardware circuits that convert evaluation of transcendental functions into getting the results of trigonometric or hyperbolic rotation 
Examiner respectfully disagrees. With respect to step 2A prong 1, the limitation of “directly outputs the independent variable a and the function f” is part of the math. As shown in Figs. 5A-5C, the selection of one of the operations is based on the math, i.e. from the function to be calculated and the value of the input variable, and directly outputting the independent variable a and the function f flows naturally from the math. With respect to step 2A prong 2, the improvement to the functioning of a computer or to the technology of neural network processing being argued is within the mathematical concept by performing trigonometric or hyperbolic transformation to calculate transcendental functions and not within the functioning of a computer. Applicant does not describe the particular implementation of the circuits. Applicant merely describes the functions to be calculated. By saying that the math is implemented in a hardware circuit, this is nothing more than generically implementing the math shown in Figs. 5A-5C equivalent to a general purpose computer. 
Applicant’s arguments, see remarks page 1, filed 08/25/2021, with respect to the rejection of claims 1-4, 6, 9, and 13 under 35U.S.C. 103 have been fully considered and are persuasive. The rejection of claims 1-4, 6, 9, and 13 has been withdrawn. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlo Waje whose telephone number is (571)272-5767.  The examiner can normally be reached on 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571) 270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/C.W./
Carlo WajeExaminer, Art Unit 2182
(571)272-5767      

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187